Citation Nr: 0606970	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to a disorder of the digestive system, 
variously claimed as colon problems, irritable bowel syndrome 
and/or Crohn's disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
December 1953.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The March 2003 rating decision denied an 
increased rating for the service-connected bilateral 
cataracts, and denied service connection for prostate cancer, 
skin cancer, Crohn's disease, irritable bowel syndrome (IBS), 
pancreatitis, colon problems, and vertigo/dizziness claimed 
as secondary to vision loss/bilateral cataracts.  

In the veteran's VA Form 9, the veteran expressly indicated 
that he did not wish to perfect his appeal as to the issues 
of entitlement to an increased rating, in excess of 30 
percent, for the service-connected bilateral cataracts, or 
vertigo/dizziness claimed as secondary to vision 
loss/bilateral cataracts.  As such, these issues are not 
currently in appellate status or before the Board at this 
time.  

Additionally, rating decision dated June 2004 denied the 
veteran's claims of service connection for hearing loss and 
tinnitus; and rating decision of October 2005 denied the 
veteran's claims of service connection for urinary tract 
condition, diabetes mellitus, elevated liver enzymes and 
sinusitis.  To the Board's knowledge, the veteran has not 
appealed those determinations.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's skin cancer began 
during service or for many years after service, or that it 
was caused by any incident of service.

2.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's pancreatitis began 
during service or for many years after service, or that it 
was caused by any incident of service.

3.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's digestive disorders, 
to include Crohn's disease, IBS, and/or colon problems began 
during service or for many years after service, or that they 
were caused by any incident of service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
nor may skin cancer be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Pancreatitis was not incurred in or aggravated by 
service, nor may pancreatitis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A digestive disorder, to include Crohn's disease, IBS 
and/or colon problems, was not incurred in or aggravated by 
service, nor may a digestive disorder be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  See also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

In the instant case, a duty-to-assist letter was sent to the 
veteran in January 2003, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the notice.  

The January 2003, along with a subsequent letter sent to the 
veteran in June 2005, notified the veteran of the evidence 
and information necessary to substantiate his claims for 
service connection.  The letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Furthermore, the June 2005 letter specifically requested that 
the veteran submit all evidence in his possession that 
pertained to his claim.  The Board concludes that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103 
(West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
VA medical records, some private records, and written 
statements and testimony from the veteran.  It does not 
appear that there are any other additional records that 
exist, or that are necessary to obtain, before proceeding to 
a decision in this case.  

Finally, the Board is aware that there is no competent 
opinion establishing a medical nexus between the veteran's 
skin cancer, pancreatitis, and/or digestive disorder, and his 
military service.  None of the medical evidence currently of 
record includes any such opinion, and the veteran has neither 
presented nor alluded to the existence of any such written 
opinion.  The Board also finds that a VA examination in this 
case is not necessary, as there is no reasonable possibility 
that it would change the outcome of this case.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2005).  
In this case, the competent medical evidence in his case does 
not establish the existence of skin cancer, pancreatitis 
and/or a digestive disorder(s) until the 1980's, over 30 
years after service discharge.  As such, a medical opinion 
linking the veteran's current skin cancer, pancreatitis 
and/or digestive disorder(s) to service would be speculative 
at best, and would not be supported by the record.  As such, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claims in this case.  
38 C.F.R. § 3.159(c)(4)(i) (2004); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran asserts a causal connection between his military 
service and his skin cancer, pancreatitis, and/or digestive 
disorders.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, a careful review of the veteran's service 
medical records is negative for any complaints, findings or 
diagnosis of skin cancer, pancreatitis, Crohn's disease, IBS 
and/or colon problems.  

In fact, the medical evidence of record does not reveal 
treatment for, or diagnoses of, the claimed disabilities 
until over 30 years after discharge from service.  
Specifically, the private medical evidence of record, shows a 
diagnosis of pancreatitis in 1984, gastrointestinal symptoms 
in 1994, Crohn's disease in 2000, and skin cancer in 2002.  A 
November 1984 private discharge summary notes a diagnosis of 
acute cholecystitis with biliary pancreatitis, with a long-
standing history of reflux esophagitis unresponsive to 
medications, positions or reduction of weight.  

There is no evidence of record which links the veteran's 
pancreatitis, Crohn's disease, IBS and/or skin cancer to the 
veteran's period of active service, or within one year after 
discharge from service.  As noted above, the veteran was 
provided duty-to-assist letters which requested that he 
submit any information or evidence to substantiate his claims 
of service connection.  The medical information which he 
submitted, as noted hereinabove, shows only that the 
veteran's claimed disabilities were diagnosed many years 
after service.  These medical records do not provide the 
required nexus opinions, and there are none of record.  In 
other words, there is no competent medical evidence of record 
showing any relationship between the veteran's active service 
and his skin cancer, pancreatitis, Crohn's disease, IBS, 
and/or colon problems.  There is no evidence of record, other 
than the veteran's contentions that the claimed conditions 
are related to any disease or injury incurred in or 
aggravated by the veteran's period of active service.  As the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The preponderance of the evidence is against the claims for 
service connection for skin cancer, pancreatitis, and a 
digestive disorder, variously claimed as Crohn's disease, 
IBS, and colon problems.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for skin cancer is denied.  

Service connection for pancreatitis is denied.  

Service connection for digestive disorders, to include 
Crohn's disease, IBS, and/or colon problems, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


